Title: Thomas Jefferson to William Shirman, 1 July 1814
From: Jefferson, Thomas
To: Shirman, William


          Sir  Monticello July 1. 14.
          Your letter of Apr. 30. arrived here after my departure for Bedford, from which place I returned but three days ago. not meeting you there I was obliged
			 to have that job done by the Bricklayer who went to do the brick work. we
			 are now engaged in our harvest which will employ us to in cutting & getting out the grain till the middle of next month, before which time therefore I could not find you attendance. but at that date I shall be very glad to
			 recieve you, and
			 shall have work enough to employ you through the season, which will give you time enough to become acquainted with the neighborhood, & to see whether it would not be an advantageous position
			 for
			 you. I am myself persuaded you will find it so. in expectation therefore of seeing you about the middle of August
			 I tender you my best wishes & respects.
          Th:
            Jefferson
        